Order entered October 18, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-12-00227-CV

                     BO KYOUNG KIM AND SANG J. PARK, Appellants

                                                 V.

                      SOK SAN PAK AND SOO-KYUNG PAK, Appellees

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-00730-2008

                                             ORDER
        The Court has been informed that the bankruptcy stay that caused the Court to abate this

case has concluded. We REINSTATE this case and ORDER appellants to file their brief within

thirty days of the date of this order.




                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE